Citation Nr: 0302205	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected chloracne with residual scarring.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to June 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claim of entitlement 
to service connection for chloracne, evaluated as 0 percent 
disabling.  The veteran filed a timely notice of disagreement 
as to the rating assigned, and the RO provided a statement of 
the case (SOC) in July 2001, in which the RO increased the 
evaluation of the veteran's service-connected chloracne with 
residual scarring from 0 to 10 percent disabling.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  In August 2001, the 
veteran perfected his appeal, and the issue was properly 
certified to the Board.  

The Board also notes that in his August 2001 substantive 
appeal the veteran requested a Travel Board hearing before a 
Member of the Board.  However, in a statement received in 
January 2002, he withdrew his request.  


FINDING OF FACT

The veteran's service-connected chloracne with residual 
scarring is manifested by residual deep pitting scars on his 
face.  




CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the schedular 
criteria for an evaluation of 30 percent for service-
connected chloracne with residual scarring have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Code 7800 (2002); 67 Fed. Reg. 49,590-599 (July 
31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that at the time of 
induction there was no evidence of any acne or scarring.  The 
veteran served in the Republic of Vietnam from December 1967 
to August 1969.  A treatment report dated in December 1969 
indicated acne on the veteran's face.  In March 1970 an 
examiner noted that the veteran was getting acne scars.  
Dermabrasion, a plastic surgery procedure of rubbing away 
disfigured skin with fine sandpaper or wire brushes to 
promote healthy growth of skin cells, was discussed with the 
veteran.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 446.  The report of the veteran's separation 
examination indicated that his face was scarred due to acne.  

In a statement dated in July 2000, Dr. H.W.P. indicated that 
the veteran had chronic acne and scarring on his face 
consistent with a history of chloracne.  Dr. E.B.P. issued a 
statement dated in October 2000 in which he described facial 
scarring and pitting.  

The veteran presented for a VA examination in March 2001.  He 
reported chronic inflammation with eruption, dermatitis, and 
scarring, which had caused pitting of the skin on his neck 
and shoulder.  Physical examination revealed scarring on both 
sides of the veteran's face.  The examiner noted pitting-like 
lesions, and attached a photograph to his report.  He 
diagnosed the veteran with chloracne with residual scarring.  

In August 2001 the veteran sought the opinion of Dr. P.M., 
who noted multiple locations of deep scarring on both cheeks 
with "tunneling" in some of the deep scars.  There were 
also in-grown hairs in some of the areas on the veteran's 
cheeks and angles of his mouth.  Dr. P.M. diagnosed the 
veteran with post-acne conglobata, with deep scarring in both 
cheeks and chin area, with tunneling and in-grown hairs.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
August 2000, July 2001, and February 2002, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

The veteran filed his original claim, seeking service 
connection and disability compensation for chloracne with 
residual scarring, in early August 2000.  Effective August 
30, 2002, the Rating Schedule was amended with regard to 
rating skin disorders, including scars.  67 Fed. Reg. 49,590-
599 (July 31, 2002).  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which are to his advantage. Karnas v. Derwinski, 1 
Vet. App. 308 (1991); see also VAOPGCPREC 3-2000 (2000).

Prior to August 30, 2002, scars of the head, face, or neck 
that constituted complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement were assigned a disability evaluation 
of 50 percent.  Scarring that was severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles was evaluated as 30 percent disabling.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2002).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2002). 

Effective August 30, 2002, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  Disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement is assigned an 
evaluation of 50 percent.  Thirty-percent is assigned for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  10 percent is assigned for 
only one characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective Aug. 30, 2002).  

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are as follows:  (1) scar five or more inches (13 
or more centimeters (cm.)) in length; (2) scar at least one-
quarter inch (0.6 cm.) in length; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square (sq.) inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

The veteran's service-connected chloracne with residual 
scarring is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (as effective prior 
to Aug. 30, 2002).  

To briefly summarize the findings of record, a treatment 
report dated in March 1970 indicated that the veteran's face 
was beginning to develop acne scars.  His separation 
examination noted scarring on his face due to acne.  Dr. 
H.W.P. noted chronic acne and scarring condition on the 
veteran's face.  Dr. E.B.P. described the veteran's scars as 
pitting.  The VA examiner in March 2001 noted pitting-like 
lesions on both sides of the veteran's face.  Dr. P.M. 
indicated that the veteran had multiple deep scarring on both 
cheeks with "tunneling" in some of the deep scars.  

In the present case, there is no doubt that the veteran's 
scars are at least moderately disfiguring and therefore 
entitled to at least a 10 percent evaluation under the old 
rating criteria.  

However, as indicated above, terms such as "moderate" and 
"severe" are not defined by the VA Rating Schedule.  
38 C.F.R. § 4.6.  Although there is no evidence of marked and 
unsightly deformity of the veteran's eyelids, lips, or ears, 
his service-connected chloracne with residual scarring, is 
manifested by multiple deep pitting scars, as indicated by 
the pictorial evidence and various doctors' reports.  

The Board notes that, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

Applying VA's benefit-of-the-doubt doctrine, the Board finds 
that the multiple deep pitting scars on both sides of the 
veteran's face are severe, and more nearly approximate the 
criteria for a 30 percent evaluation.  38 C.F.R. §§ 4.2, 4.6, 
4.7, 4.118, DC 7800 (effective prior to Aug. 30, 2002).  

A higher evaluation of fifty percent is not warranted.  While 
the veteran's service-connected skin disorder is arguably 
severe, there is no evidence of complete or exceptionally 
repugnant deformity such as would warrant an evaluation of 50 
percent or higher.  See 38 C.F.R. § 4.118, DC 7800 (prior to 
Aug. 30, 2002).  

Under the new schedular criteria, the veteran's service-
connected condition is manifested by only one characteristic 
of disfigurement, i.e. surface contour of scar depressed on 
palpation, and would therefore only warrant a 10 percent 
disability evaluation.  

A higher evaluation of 30 percent is only warranted for 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or with two or 
three characteristics of disfigurement.  In the present case, 
the competent evidence of record does not indicate that the 
veteran has suffered visible or palpable tissue loss.  The 
veteran does not appear to contend and the competent medical 
of record does not indicate that the veteran's service-
connected condition has resulted in any loss of tissue.  
Additionally, as discussed above, the competent evidence of 
record reveals only one characteristic of disfigurement, i.e. 
surface contour of scar depressed on palpation.  There is no 
evidence of any other characteristic of disfigurement.  See 
38 C.F.R. § 4.118, DC 7800 (effective Aug. 30, 2002).  

Therefore, the Board finds that the veteran's service-
connected skin disorder warrants no more than a 10 percent 
evaluation under the current, revised schedular criteria.  
38 C.F.R. § 4.118, DC 7800 (effective Aug. 30, 2002).  

Inasmuch as the veteran's service-connected chloracne with 
residual scarring warrants a 30 percent disabling evaluation 
under the old criteria and only 10 percent under the new, the 
Board finds that the veteran's service-connected skin 
condition is most appropriately evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective prior to Aug. 30, 2002).  See 38 C.F.R. §§ 3.102, 
4.6, 4.7; see also Karnas, supra.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, the competent evidence of record 
does not indicate that the veteran's service-connected 
chloracne with residual scarring would warrant a higher 
evaluation under any other diagnostic codes.  

As discussed above, both the old and new regulations for 
evaluating skin disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim, and under the Karnas 
precedent, which required us to apply the old criteria 
despite their having been rescinded.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after August 30, 2002, and will 
consider evidence developed after the present claim.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
30 percent rating being awarded pursuant to this decision.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in August 2000, has his skin 
disability been more disabling than as currently rated under 
the present decision.


ORDER

Giving the veteran the benefit of the doubt, an evaluation of 
30 percent for service-connected chloracne with residual 
scarring, under the pre-August 2002 rating criteria, is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

